Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are allowable because the prior arts fail to teach or suggest a control signal generation circuit configured to detect a change in a control signal input power and output a corresponding control signal, the control signal generation circuit generating and outputting the control signal based on a lower negative voltage between negative voltage of the main power and a negative voltage of the control signal input power; and an internal power generation circuit configured to be supplied with the main power when the semiconductor switch is in a turned off state, a generate a power supply voltage which is needed in the semiconductor switch, the control signal generation circuit, the control signal detection circuit and the gate driving voltage generation circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/QUAN TRA/
Primary Examiner
Art Unit 2842